DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Tajitsu et al. (US PGPUB 2018/0108826, hereinafter Tajitsu) in view of Yoshida et al. (US PGPUB 2012/0025674, hereinafter Yoshida) represents the best art of record. However, Tajitsu in view of Yoshida fails to encompass all of the limitations of independent claim 1.


claim 1, Tajitsu discloses a piezoelectric substrate (see Fig. 6) comprising: a conductor cord (200B); and an elongated first piezoelectric material (200A) helically disposed and wound in one direction around the conductor in a spiral manner (see Fig 6, winding of material 200A).
Tajitsu fails to teach a conductor cord that has a core material and a conductor disposed around the core material; and that the first piezoelectric material comprises an optically active helical chiral polymer; a lengthwise direction of the piezoelectric body and a main orientation direction of the helical chiral polymer in the first piezoelectric body are substantially parallel to each other; the first piezoelectric material has an orientation degree F in a range of from 0.5 to less than 1.0, as determined by X-ray diffractometry and Formula (a): orientation degree F = (180° - a)/180° (a) (wherein, in Formula (a), a represents a half width of a peak derived from orientation), and wherein the conductor cord is viewed from a direction perpendicular to an axial direction of the conductor cord, the conductor cord  satisfies Formula (b): ΔDmax <  tpmin, wherein ΔDmax is a maximum value of a difference in height between a division A that is selected from plural divisions and a division B that is adjacent to the division A, and tpmin is a minimum thickness of the piezoelectric body.
Yoshida teaches a piezoelectric device in which the first piezoelectric material comprises an optically active helical chiral polymer; a lengthwise direction of the first piezoelectric material and a principal orientation direction of the helical chiral polymer (A) included in the first piezoelectric material are substantially parallel to each other; and the first piezoelectric material has an orientation degree F in a range of from 0.5 to less than 1.0, determined from X-ray diffraction measurement by the following Formula (a): orientation degree F = (180° - a)/180° (a) (wherein, in Formula (a), a represents a half width of a peak derived from orientation) (see [0063]-[0064], [0093], and [0102], discussion of helical chiral polymers with X-ray diffraction as described).
However, Tajitsu, Yoshida, or combinations thereof, fails to teach a conductor cord that has a core material and a conductor disposed around the core material; and wherein the conductor cord is max <  tpmin, wherein ΔDmax is a maximum value of a difference in height between a division A that is selected from plural divisions and a division B that is adjacent to the division A, and tpmin is a minimum thickness of the piezoelectric body.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a piezoelectric substrate as claimed, which specifically includes a conductor cord that has a core material and a conductor disposed around the core material; and wherein the conductor cord is viewed from a direction perpendicular to an axial direction of the conductor cord, the conductor cord  satisfies Formula (b): ΔDmax <  tpmin, wherein ΔDmax is a maximum value of a difference in height between a division A that is selected from plural divisions and a division B that is adjacent to the division A, and tpmin is a minimum thickness of the piezoelectric body, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855